In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-532 CR

____________________


EX PARTE JAMES E. GUILLORY




On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 26103




MEMORANDUM OPINION (1)
	This appeal arises from the denial of an application for writ of habeas corpus which
sought a reduction in the amount set for the appellant's bail.  The trial court subsequently
reduced Guillory's bail from $750,000 to $25,000.  We informed the parties that the
appeal appeared to be moot and received no reply.  This appeal is moot.  See Ex parte
Guerrero, 99 S.W.3d 852, 853 (Tex. App.- Houston [14th Dist.] 2003, no pet.).  


	Accordingly, the appeal is dismissed.
	DISMISSED.	
										PER CURIAM

Opinion Delivered April 13, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.